Title: To James Madison from Edmund Randolph, 27 March 1787
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond March 27. 1787.
I have turned my mind somewhat to the business of may next: but am hourly interrupted. At present I conceive

1. that the alterations shd. be grafted on the old confederation
2. that what is best in itself, not merely what can be obtained from the assemblies, be adopted.
3. that the points of power to be granted be so detached from each other, as to permit a state to reject one part, without mutilating the whole.
With these objects, ought not some general propositions to be prepared for feeling the pulse of the convention on the subject at large? Ought not an address to accompany the new constitution?
I was informed, that Colo. R. H. Lee attended at Northumberland court house a few days ago at a meeting of the patriotic society. This renders it probable, that he has not yet quitted the field of politicks.
Perjury has lately increased to an alarming degree here, as well as in England. I suspect, that its enormous magnitude will soon be displayed in a very conspicuous instance, and in a conspicuous prosecution.
Oster, the consul, insists that Frenchmen cannot marry here without the royal permission. Mr. Latill has lately married Miss Lucy Randolph, and I wish you could obtain a hint from Otto or some other jurispente. Adieu. Yrs sincerely
E. R.
